Citation Nr: 1503283	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-38 587	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), rated as 100 percent disabling from May 15, 2008 through July 31, 2008, as 10 percent disabling from August 1, 2008 through June 23, 2010, as 100 percent disabling from June 24, 2010 through August 30, 2010, as 10 percent disabling from September 1, 2010 through October 24, 2011, as 100 percent disabling from October 25, 2011 through December 31, 2011, as 10 percent disabling from January 1, 2012 through August 24, 2012, as 50 percent disabling from August 25, 2012 through September 9, 2013, as 100 percent disabling from September 10, 2013 through November 30, 2013, and as 50 percent disabling from December 1, 2013.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs\


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1986 to January 2007, which included as a Special Forces Engineer Sergeant; he was awarded the Bronze Star Medal.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO), which granted service connection for PTSD with depression and a history of alcohol abuse and assigned a 100 percent temporary total disability rating based on hospitalization under 38 C.F.R. § 4.29 (2008) from May 15, 2008 through July 31, 2008, with a 10 percent rating effective from August 1, 2008.  This rating decision denied the service connection issues currently on appeal.  The Veteran timely appealed the rating assigned for PTSD and the denials of service connection.

The Veteran testified at a video conference hearing before the undersigned Veteran's Law Judge (VLJ) in November 2014, and a copy of the hearing transcript is of record.  
The increased rating issue listed on the title page and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was a Special Forces Engineer Sergeant in service and has been awarded the Bronze Star Medal.

2.  A June 2008 private audiological evaluation showed defective hearing at 4000 hertz in the left ear, and the audiologist concluded that the Veteran had hearing loss and tinnitus as a result of noise exposure during service.

3.  The evidence is at least in equipoise as to whether the Veteran has bilateral hearing loss due to an event or incident of his active service.

4.  The evidence is at least in equipoise as to whether the Veteran has tinnitus due to an event or incident of his active service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and for tinnitus due to service.  His claim for service connection was received by VA in May 2008.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In the case of organic diseases of the nervous system, including sensorineural hearing loss, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2014). 

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Most of the Veteran's service treatment records from February 1986 to December 2002 are unavailable.  According to a VA audiological evaluation in April 1990, the Veteran complained of hearing loss; an audiogram was within the VA definition of normal limits.  A June 2005 audiogram was also within the VA definition of normal limits.  

According to a June 2008 report from Wyoming Audiology, the Veteran's hearing loss started in approximately 1990 and his tinnitus started in approximately 2002.  An audiogram showed a pure tone threshold of 40 decibels in the left ear at 4000 hertz.  It was concluded that the Veteran's hearing loss and tinnitus were at least as likely as not related to his service history of noise exposure.  

A VA audiological evaluation was conducted in January 2013.  The results of an audiogram were considered to be within the VA definition of normal limits, with no pure tone thresholds at the relevant frequencies above 25 decibels.  The examiner concluded that, based on the prior evidence of record and the examination results, it was not at least as likely as not that the Veteran has hearing loss or tinnitus as a result of service noise exposure.

The Veteran testified at his November 2014 videoconference hearing that he was exposed to mortar fire and explosions in service as a member of a mortar crew and as a Special Forces Engineer Sergeant with primary responsibility in demolitions and explosives, that he was also exposed to aircraft engine noise in service, and that his hearing loss and tinnitus began in service.   

The above evidence reveals that there is evidence both for and against the claims on appeal.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Having carefully considered the claims in light of the record and the applicable law, the Board finds that the evidence in favor of the claims, specifically the Veteran's extensive military service as a member of a mortar crew and with Special Forces, his November 2014 hearing testimony, and the June 2008 opinion in favor of the claims, which shows a hearing disability during the pendency of the claim, reasonably shows that the Veteran's bilateral hearing loss and tinnitus were incurred as a result of service and that there has been continuation of symptomatology since service.  In this case, the Board finds the Veteran's assertions regarding the continuity of his symptoms to be credible and corroborated by competent medical evidence.

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for bilateral hearing loss and for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because all of the issues on appeal are being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.




ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran's testimony at his November 2014 videoconference hearing, including his notation of difficulty sleeping with nightmares almost every night, along with treatment records dated in April 2013 that include a global assessment of functioning (GAF) of 35, which is after the most recent VA psychiatric evaluation in August 2012, indicate that the Veteran's PTSD may have increased in severity since the most recent VA evaluation in August 2012.  The most recent VA treatment records on file are dated in March 2014.  Based on the above, there is a need to determine the current severity of the Veteran's service-connected PTSD.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In this case, the Veteran testified at his November 2014 videoconference hearing that he has had difficulty keeping a job.  Additionally, the record shows that the Veteran has been granted multiple temporary total disability ratings due to hospitalization for his service-connected PTSD.  Consequently, the issue of a TDIU has been raised by the record.  Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU.  It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will obtain the Veteran's VA treatment records dated from March 2014 to the present.  All attempt to obtain these records must be documented in the claims file.

2.  The AMC/RO must provide the Veteran VCAA notice related to a TDIU claim.

3.  The Veteran will be requested by the AMC/RO to submit an up-to-date VA Form 21-8940, Veterans Application For Increased Compensation Based On Unemployability, which will be added to the claims files.

4.  The AMC/RO will schedule the Veteran for an appropriate examination to determine the current severity of his service-connected PTSD.  The entire record, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished.  The examiner will provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must enter a complete multi-axial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

The examiner should also address the effects of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Any necessary special studies or tests are to be accomplished.  The examiner must provide an opinion as to the functional impact of the Veteran's service-connected disabilities, considered in combination, on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or his age.

A complete rationale for all opinions must be provided.  

5.  The AMC/RO must notify the Veteran that it is his responsibility to report for any requested examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2014).

6.  After completing the above actions, the AMC/RO will readjudicate the issues of entitlement to an initial increased evaluation for PTSD and entitlement to a TDIU, to include consideration of all of the evidence of record.  If either benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


